Citation Nr: 1739502	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-07 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifesting as loss of bone density.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for pulmonary embolism.

5.  Entitlement to service connection for diabetes.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to service connection for a skin condition of the feet, including as secondary to diabetes.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to service connection for a bowel disability, including bowel incontinence.

13.  Entitlement to service connection for rhinitis.

14.  Entitlement to service connection for obesity.

15.  Entitlement to service connection for hyperlipidemia

16.  Entitlement to an increased rating for PTSD.

17.  Entitlement to an increased rating for hearing loss.

18.  Entitlement to an earlier effective date for the grant of a 70 percent rating for PTSD.

19.  Entitlement to a temporary total rating due to hospital treatment for a service-connected disability.

20.  Entitlement to a total disability rating due to individual unemployability (TDIU).

21.  Entitlement to special monthly compensation (SMC) due to the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1966 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) is from March 2009, September 2010, October 2013, August 2014, January 2016, April 2016, and March 2017 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In regard to the March 2017 RO decision, the Veteran filed a timely notice of disagreement (NOD) to the denial of entitlement to service connection for low back pain and for diabetic neuropathy of the bilateral upper extremities, and the denial of entitlement to special monthly compensation due to the need for aid and attendance (SMC A&A).  The Board notes that the Veteran already had a claim pending for service connection for acute and subacute peripheral neuropathy, which is already in appeal status.  Accordingly, the Board is expanding his acute and subacute peripheral neuropathy claim to include diabetic neuropathy.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  His claims for low back pain and SMC A&A are REMANDED for the issuance of a statement of the case (SOC), as discussed in the Remand section, below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has also expanded his claim for service connection for onychomycosis of the feet to include any dermatologic diagnosis of the feet.  See Clemons, supra.  In the interest of efficiency, and because the claims are so similar, the Board has combined his claims for service for a bowel disorder and for bowel incontinence into one claim for any bowel disability, as set forth above.

In May 2017 and in April 2016, the Veteran had hearings before the undersigned VLJ.  During his May 2017 hearing, the Veteran withdrew claims of entitlement to service connection for obesity, rhinitis, and hyperlipidemia, which are being dismissed in this decision.  

Also in this decision, the Board is granting service connection for  diabetes, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  The Board is granting the Veteran's claims for a higher initial rating for his PTSD and an earlier effective date for the grant of 70 percent for PTSD. The Board is also granting TDIU effective from August 9, 2007.

The remaining issues of entitlement to service connection for hypertension, a disability manifesting as a loss of bone density, a heart disability, a bilateral knee disability (including whether he is entitled to a temporary total rating for treatment to the knees), pulmonary embolism, a skin condition of the feet, a bowel disability, and entitlement to an increased rating for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development, as discussed in the Remand section, below.

In October 2007, the Veteran filed a claim for service connection of non-Hodgkin's lymphoma.  In September 2015, he filed a claim for service connection of obstructive sleep apnea.  These claims have not yet been adjudicated, and the Board is referring these issues to the AOJ for appropriate action.
FINDINGS OF FACT

1.  In resolving all doubt in his favor, the Veteran was exposed to herbicidal agents while serving at AFB Udorn in Thailand.

2.  His diabetes is presumed to be related to herbicide exposure.

3.  His bilateral lower extremity peripheral neuropathy and erectile dysfunction are caused by his diabetes.

4.  The Veteran's PTSD manifests with social and occupational impairment due to deficiencies in most areas, back to the date of service connection.  His PTSD does not cause total occupational and social impairment.

5.  His PTSD has precluded him from obtaining and maintaining substantial gainful employment since August 9, 2007.

6.  During his hearing, the Veteran withdrew his claims for service connection for rhinitis, obesity, and hyperlipidemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e), 3.310 (2016).

2.  The criteria for a 70 percent initial rating for PTSD have been met since the grant of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2016).


3.  The criteria for a TDIU are met effective from August 9, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).

4.  The criteria are met for a withdrawal of his claims for service connection for rhinitis, obesity, and hyperlipidemia.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is generally required to associate the claimed condition with a service-connected disability, unless the association is of the type that a layperson is competent to describe.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, 11 Vet. App. at 512. 


Diabetes 

The Veteran alleges that his diabetes is related to his service in Thailand, where he asserts he was exposed to herbicides at AFB Udorn.  

Diabetes mellitus is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

VA has also determined that consideration should be given to claimants whose duties placed them on or near the perimeters of Thailand military bases.  There was sporadic use of commercial herbicides within the fenced perimeters of several bases in Thailand, including Udorn.  Resultantly, if the claimant's MOS or unit is one that regularly had contact with the perimeter, then that claimant was more likely exposed to commercial herbicides.  Generally, if the claimant served at one of these air bases as a security policeman, a security patrol dog handler, or a member of a security police squadron, or otherwise near the air base perimeter as shown by the evidence, then herbicide exposure is conceded.  See M21-1, Part IV.ii.1.H.5.b.

Here, the evidence shows the Veteran served at Udorn from September 1969 to September 1970.  He asserts that the barracks at Udorn were right along the perimeter, approximately 20 feet away from the fence.  He has submitted an aerial photograph that supports this.  His MOS was as a supply material specialist.  The Veteran asserts that he was regularly on the base perimeter in this specialty, because there were storage connexes and pylons along the perimeter that he had to frequently visit, to retrieve and replace parts.  The Board finds the Veteran's statements competent and credible.  There is no documentation that contradicts the Veteran's statements that he was frequently near the perimeter.  Further, it is accepted that herbicides were used at Udorn during the Vietnam Era.  Accordingly, the Board finds that the evidence is sufficient to presume the Veteran was exposed to herbicides while serving in Thailand. 

The Veteran is diagnosed with diabetes.  Accordingly, as he is now presumed to have been exposed to herbicides, his diabetes is presumed to be service connected.  38 C.F.R. § 3.307(a)(6).  Service connection for diabetes is granted.


Peripheral neuropathy of the bilateral lower extremities

The Veteran's physicians attribute his peripheral neuropathy of the bilateral lower extremities to his diabetes.  Accordingly, service connection is granted for peripheral neuropathy of the bilateral lower extremities.  38 C.F.R. § 3.310.


Erectile dysfunction
The Veteran's physicians attribute his erectile dysfunction to his diabetes.  Accordingly, service connection is granted for erectile dysfunction.  38 C.F.R. § 3.310.


Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, which is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, the Veteran's PTSD is currently staged, at 30 percent from July 31, 2007, and at 70 percent from July 23, 2014.  He asserts that he is entitled to a higher initial rating, and that he should be grated 100 percent for PTSD.

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

When evaluating a mental disorder, one must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  See 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The Board notes the Veteran is service connected for PTSD.  The record also shows he has been diagnosed with unspecified anxiety disorder, at the May 2014 VA examination.  However, that examiner opined that it would not be possible to opine on what portion of the Veteran's impairment was due to his service-connected PTSD as opposed to anxiety disorder, as both caused impairment.  The Board also notes that anxiety is listed among the symptoms that are caused by PTSD.  Given this evidence, the Board resolves doubt in the Veteran's favor, and finds that all of his mental health symptoms are attributable to service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

After review of the evidence, the Board finds that an initial 70 percent rating is warranted, effective from the date of service connection (that is, July 31, 2007).  The Veteran has argued that the November 2008 VA examination is not an accurate representation of his symptoms at that time, as he was not open with the examiner about what he was feeling.  Indeed, that examination report did not show severe impairment.  The Veteran obtained a retrospective opinion, dated in April 2016,  with a private licensed psychologist, who interviewed the Veteran and reviewed the evidence of record, and who opined the Veteran has met the criteria for a 70 percent rating since 2007.  Specifically, she noted that he has had persistent symptoms of PTSD including intrusive thoughts, recurrent nightmares and flashbacks, an exaggerated startle response, guardedness, agitation, significantly impaired sleep, impaired concentration, short-term memory disturbance, pervasive sleep impairment, obsessive thoughts, isolation, and occasional suicidal ideation, since separation from service.  In 2007, specifically after he retired, his symptoms increased in severity, and he was increasingly moody and prone to having angry outbursts.  His nightmares increased.  He began to show significant sensitivity to noises, especially planes flying overhead, as was in the Air Force and planes factored heavily in his traumatic experiences in service.  

She noted, and the record also shows, that he does not have friends or a social network, but he is close with his wife and their son.  He does not really have hobbies, but he will do activities with his son, and he works hard to maintain a good relationship with him.  His wife is supportive, but she has reported difficulties, including being unable to have visitors in their home because of her husband's hypervigilant behavior and his inability to talk about anything other than the war.  She further reported that he occasionally brings up violent incidents at inappropriate times, and he does not always understand why that is inappropriate.  As the April 2016 examiner noted, his symptoms affect his ability to relate to others and to relate in a predictable manner.  The record shows he volunteers at their church, but again, does not really interact with people during these activities.  When he was still working, his job was rather solitary, but he reported going out of his way to be alone and would not ask for help when he needed it, which he thinks led him to injure himself over the years.  As discussed in more detail below, he was a process technician on an offshore oil rig, which is associated with numerous safety risks.

The April 2016 private examiner indicated he has chronic sleep impairment, which leads to decreased ability to sustain attention.  He also has short term memory troubles.  All of his symptoms have caused him to have a hard time managing stress.  The examiner further opined that these symptoms have been present for quite some time, but that the Veteran avoided treatment or even talking about his symptoms until after he was medically retired from his job.  She indicated he is not overly psychologically sophisticated, and that it was not uncommon for Vietnam veterans to want to avoid any discussion of the trauma.  The Board finds this opinion probative, and it shows that a 70 percent rating is warranted from the effective date of service connection, July 31, 2007.  38 C.F.R. §§ 3.400(o), 4.130, DC 9411.

The Board does not, however, find that a 100 percent rating is warranted for PTSD, as it has not been shown to cause total occupational and social impairment.  As mentioned above, he and his wife are close.  She is supportive of him, and he is aware of the difficulty his symptoms cause in her life, and reports that he does as much as he can to help her.  The record shows, for instance in February 2016,  that his symptoms likely had led to his estrangement from his first wife and his children with her, but that he has worked hard to not make the same mistakes.  He spends a lot of time with his son, although he has no other hobbies that he does just for his own enjoyment.  At the May 2014 VA examination, he reported that he was very involved with his church.  His treatment providers and examiners have generally found him pleasant.  His thought processes have been logical and coherent.  His judgment has been found intact.  Indeed, although the record shows irritability and outbursts, there is no evidence of violent reactions or trouble with the law.  He does not have a history of substance abuse.  Although he has had occasional thoughts of suicide, the record does not show that he is in persistent danger of harming himself or others.  The record does show that he has a history of behaving in a manner that may embarrass his wife and son, but the Board does not find that the examples listed (that is, telling inappropriate stories, or checking the house for intruders and that the windows were locked) rise to the level of "grossly inappropriate."  In sum, the evidence does not show that his symptoms are comparable to the symptoms listed under the criteria for 100 percent, and that they more closely approximate the symptoms listed under the criteria for 70 percent.  38 C.F.R. §§ 4.7, 4.130, DC 9411. 

The Board does find, however, that his PTSD causes total occupational impairment, as discussed in more detail below.


TDIU

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

As of this decision, the Veteran has a combined rating of 70 percent effective from July 31, 2007.  He meets the criteria for a TDIU for the entire period on appeal.

The remaining question, then, is whether his disabilities preclude him from obtaining or maintaining substantial gainful employment.  The Veteran filed an application for increased compensation based on unemployability, wherein he indicated that he last worked full-time in August 8, 2007, which is also shown in his application for Social Security Administration (SSA) benefits, as well as in a response for information from his last employer.  He has claimed that his PTSD and hearing loss prevent him from working, however, the Board finds that he meets the criteria for TDIU due to PTSD on its own.

His employment was as an oil rig process technician, which he did from 1991 to 2007.  He has a high school education, with one year of college but no degrees or other training.  As mentioned above, he does not sleep well, which causes decreased concentration and attention.  He has short term memory problems.  These symptoms would preclude his previous work, as attention to detail and quick reaction is vital to that type of work.  It would not be safe for him to work in that position under those circumstance.  Further, the record shows that he is unable to relate to people or to appropriately manage stress.  Therefore, even if he had the training or expertise to transition into a different type of work, it is unlikely that he would have success in obtaining and maintaining such employment.  Accordingly, a TDIU is granted effective from August 9, 2007, the day after his last day of work.  38 C.F.R. § 3.400. 


Withdrawal of claims

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  

In May 2017, during his personal hearing, the Veteran stated on the record that he wished to withdrawal his claims of entitlement to service connection for rhinitis, obesity, and hyperlipidemia.  His hearing has since been transcribed, and the transcript is of record.  This transcribed statement complies with the requirements of Section 20.204(b).  He has not since then rescinded his request.  As the Board had not yet issued a decision concerning these claims upon receipt of the statement, the criteria are met for withdrawal of the appeals.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  
38 U.S.C.A. § 7105(d).  Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed.  Id. 


ORDER

Service connection is granted for diabetes, peripheral neuropathy of the bilateral  lower extremities, and erectile dysfunction.

A 70 percent initial rating is granted for PTSD, effective from July 31, 2007.

A TDIU is granted, effective from August 9, 2007.

The claims of entitlement to service connection for rhinitis, obesity, and hyperlipidemia are dismissed.


REMAND

His remaining claims require additional development.

In regard to his claims for service connection for a low back disability, and for SMC A&A, he filed a notice of disagreement (NOD) to these claims in April 2017.  These issues have not been readjudicated in a statement of the case (SOC), which must be accomplished.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to a heart disability, the Veteran must be provided with a VA examination, as the evidence does not clearly show a current ischemic heart disease.  38 C.F.R. §§ 3.307, 3.309.  He was diagnosed with unstable angina in May 2003, prior to the his claim for service connection.  It is not clear whether that is still a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, the Veteran submitted disability benefit questionnaires (DBQs) completed by his doctor, which showed that he had a heart diagnosis that is caused by his diabetes, but it is unclear to which diagnosis the doctor is referring.  The Veteran has asserted his heart diagnoses are related to his herbicide exposure.  As exposure has been found in the decision, his theory of entitlement will be investigated by the VA examiner.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In regard to hypertension, the record shows the Veteran was diagnosed with it in or around 2003, after having had elevated readings for some time.  He has alleged that his hypertension is related to herbicide exposure.  The National Academy of Sciences (NAS) has found "limited or suggestive" evidence of a relationship between exposure and development of hypertension, which the examiner is asked to consider and comment on when providing the opinion.

In regard to the loss of bone density, the Veteran asserts he has been diagnosed with this symptom, which he asserts is due to herbicide exposure.  As he is now presumed to be exposed to herbicides, a medical examination shall be conducted.

In regard to his bilateral knees, the Veteran has not been provided with a VA examination.  He has asserted that the deterioration of his knees is a result of herbicide exposure.  He has also asserted that his PTSD caused him to ignore problems with his knees and to not ask for help in working with heavy equipment, leading to his knee arthritis and eventual total knee arthroplasties (TKAs).  These theories must be investigated by a VA examiner.

His claim for a temporary total rating due to the need for hospital treatment is predicated on his TKAs, and is inextricably intertwined with his claim for service connection of the bilateral knees.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In regard to pulmonary embolism, the record shows that he has been treated for this, in 1982 and 1991.  He alleges treatment in the 1970s, but those records are no longer available.  He has alleged that his pulmonary embolism is related to herbicide exposure.  If he has had pulmonary embolism at any time since his claim for service connection (in December 2009), then an opinion on a relationship to herbicides must be obtained.  McClain, supra.

In regard to his skin diagnoses of the feet, the Veteran has attributed them to either herbicide exposure or his diabetes.  He is diagnosed with painful porokeratoma, painful onychomycosis, tinea pedis, and he has fissures.  The record also shows that he has changes to his skin from his peripheral neuropathy.  On remand, an examination must be conducted. 

In regard to a bowel disability, the record shows some complaints of bowel incontinence, and of diarrhea and constipation.  He has attributed his bowel problems to his diabetes and to his PTSD.  On remand, an examination must be conducted. 

In regard to hearing loss, the Veteran has asserted that his symptoms have increased in severity since the last VA examination.  Accordingly, an updated hearing test must be conducted.  Further, the record contains private hearing tests that should be interpreted by the VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claims for service connection for bilateral upper extremity peripheral neuropathy  and a low back disability, and for SMC due to the need for aid and attendance.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  Schedule the Veteran for an updated VA examination for a report on the current severity of the Veteran's bilateral hearing loss.  A complete examination is to be conducted.  The examiner is asked to elicit from the Veteran details on the impact of his hearing loss on his life.  The examiner is asked to review the October 2015 and July 2016 private audiogram, and provide an opinion as to whether the findings of that hearing test show results comparable to the current findings, or better or worse than the current findings.  All opinions are to be supported with explanatory rationale. 

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (at least 50 percent probability) that the Veteran has a heart disability that is related to service.  The examiner is asked to conduct a complete examination, along with all necessary diagnostic tests.

The record shows the Veteran has been diagnosed with unstable angina, in May 2003.  Is that a current diagnosis?  He also currently diagnosed with hypertensive heart disease and left ventricle hypertrophy, as per a March 2012 DBQ.  Are these ischemic diagnoses?  Does the Veteran have any heart diagnoses that would qualify as ischemic heart disease?

For the diagnoses that are not ischemic, the examiner is asked whether those diagnosis are as likely as not (at least 50 percent probability) caused by herbicide exposure, or caused or aggravated by service-connected diabetes, PTSD, or any other service connected disability.  ("Aggravation" means any increase in severity that is not due to the normal progression of the disease or disability).  

The examiner is asked to conduct a review of the relevant literature prior to opining, and to provide explanatory rationale for all opinions rendered.

4.  Obtain a medical opinion as to whether it is as likely as not (at least a 50 percent probability) that the Veteran's hypertension is related to his service.  The examiner is asked to conduct a search of the relevant literature prior to so opining.  

The Veteran is found to have been exposed to herbicides while in service.  The examiner is advised that the National Academy of Sciences (NAS) has found "limited or suggestive" evidence of a relationship between exposure and development of hypertension, which should be commented on.  The Veteran asserts his hypertension is related to herbicide exposure.  Provide an opinion on whether this is as likely as not.

The examiner is also asked to provide an opinion on whether any of his other service-connected disabilities, including diabetes and PTSD, have caused or aggravated hypertension.  "Aggravation" means any increase in severity that is beyond the normal progression of the disability or disease.  He has asserted his PTSD especially has caused increased blood pressure.

Finally, the Veteran notes that his blood pressure was elevated on separation, 136/86, as opposed to his normal reading on entrance, 117/76, which shows that his blood pressure was starting to increase at that time.  The record shows that he reportedly had elevated readings for years, before it was diagnosed in 2003.  The examiner is asked whether it is as likely as not (at least 50 percent probability) his readings in service show that he was in the process of developing hypertension.

All opinions are to be supported with explanatory rationale. 

5.  Schedule an appropriate examination for a report on whether the Veteran has a loss of bone density, and if so, whether it is as likely as not (at least a 50 percent probability) caused by exposure to herbicides.  The examiner is asked to conduct a complete examination, and also to conduct a search of the literature prior to so opining.  All rendered opinions must be supported by explanatory rationale.

6.  Schedule an appropriate examination for a report on whether it is as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee arthritis, and his total knee arthroplasties, are related to service.

He has alleged that his knees deteriorated due to exposure to herbicides in service.  The examiner is asked to review the Veteran's medical history and to conduct a search of the relevant literature prior to opining.  

He has also alleged that his PTSD symptoms prevented him from dealing with his symptoms and from asking for help when dealing with heavy work, thereby causing his bilateral knee deterioration.  The examiner is asked to comment on this theory of a relationship.  To that end, the examiner is asked to elicit a detailed history from the Veteran regarding his symptoms.  If the assigned VA examiner believes a different clinician should address this question, then so advise the scheduling authority.  

All rendered opinions must be supported with explanatory rationale.

7.  Schedule an appropriate examination for a report on whether he has or had a pulmonary embolism at any time since December 2009, and if so, whether it is as likely as not (at least a 50 percent probability) that his pulmonary embolism is related to service.  The Veteran alleges that it is caused by herbicide exposure.  Prior to opining, the examiner is asked to conduct a relevant search of the literature.  All opinions are to be supported by explanatory rationale.

8.  Schedular an appropriate examination for a report on the Veteran's skin diagnoses of the feet, and an opinion on whether it is as likely as not (at least a 50 percent probability) that they are related to his service.  The examiner is asked to review his file prior to the examination.

The Veteran has been diagnosed with porokeratoma, onychomycosis, and tinea pedis.  He has also been shown to have fissures, and his peripheral neuropathy is noted to have caused skin changes of the bilateral lower extremities.  The examiner is asked to conduct a complete examination and provide a list of all diagnoses and symptoms.

The examiner is asked to provide an opinion on whether it is as likely as not the diagnoses are related to exposure to herbicides in service.  The examiner is asked to conduct a search of the relevant literature prior to so opining.

The examiner is asked to provide an opinion on whether it is as likely as not that the diagnoses are caused or aggravated by any of his service-connected disabilities, including diabetes, peripheral neuropathy, or any other service-connected disability.  ("Aggravated" means any increase in severity that is beyond the normal progression of the disability or disease).

9.  Schedule the Veteran for an appropriate examination for a report on all gastrointestinal or gastroesophageal disabilities, and for an opinion on whether it is as likely as not (at least 50 percent probability) that any of the diagnoses are related to service.  The examiner is asked to review the file prior to the examination, and conduct a complete examination, including all necessary diagnostic tests.

The record shows complaints of bowel incontinence, but no testing or examination for a cause.  The Veteran also complains of alternating constipation and diarrhea.  

He attributes these symptoms to his diabetes or his PTSD. The examiner is asked to consider these theories, and any other service-connected disability, and to provide an opinion on whether any service-connected disability as likely as not caused or aggravated his bowel disability.  ("Aggravated" means any increase in severity that is beyond the normal progression of the disability or disease).

He also asserts that his symptoms are a result of herbicide exposure.  The examiner is asked to conduct a search of the relevant literature, and to provide an opinion as to whether it is as likely as not that herbicide exposure caused his diagnoses.  

All rendered opinions must be accompanied by explanatory rationale.

10.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

11.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


